Citation Nr: 0738256	
Decision Date: 12/05/07    Archive Date: 12/13/07	

DOCKET NO.  03-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  His medals and badges include the Combat Infantryman's 
Badge and the Air Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  The record reveals that by decision dated November 
2002, service connection for PTSD was granted.  A 10 percent 
rating was assigned, effective September 12, 2002, the date 
of receipt of the claim for disability benefits.  A hearing 
officer decision dated September 2003 amended the 
aforementioned rating decision to reflect a 30 percent 
disability rating for the veteran's PTSD from September 12, 
2002.  The case was remanded by the Board in July 2005 for 
further development.  The requested actions have been 
accomplished to the extent possible and the case has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  VA has complied with all notification and assistance 
requirements as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).

2.  Manifestations of the veteran's PTSD include nightmares, 
flashbacks, anger difficulty, feelings of despair, startle 
reaction, and some social isolation.

3.  The veteran has had continuing problems with his 
psychiatric symptomatology throughout the appeal period.  He 
takes medication and is seen on a regular basis for therapy 
purposes.

4.  Spatial disorientation, neglect of physical appearance 
and hygiene, suicidal ideation, and other symptoms commonly 
associated with severe impairment have not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but not 
more, for PTSD are reasonably met throughout the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007)) need not be 
discussed.  The Board notes that VA has essentially complied 
with the mandates of the VCAA in various communications of 
record.  Further, the case was remanded by the Board in July 
2005 in order to assist the veteran with the development of 
his claim.  Accordingly, assuming, with those deciding, that 
any error was committed with respect to either the duty to 
notify or duty to assist, such error was harmless and will 
not be further discussed.  

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and their residual conditions 
in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustments during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the time of the examination.  When 
evaluating the level of disability for mental disorder, the 
rating agency will consider the extent of such impairment, 
but shall not assign an evaluation solely on the basis of 
such impairment.  38 C.F.R. § 4.126.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with an initial rating 
and a claim for an increased rating.  It indicated that in 
the case of an initial rating, such as in the instant case, 
separate ratings will be assigned for different periods of 
time, based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the general formula for rating mental disorders, a 
30 percent rating is provided when there is occupational and 
social impairment with occasional decreased work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher rating of 50 percent is provided when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  

The maximum schedular rating of 100 percent is assigned when 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.  

Pertinent case law reveals that in determining whether the 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 
15 Vet. App. 1, 11 (2001).

Global Assessment of Functioning Scores are rated on a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Carpenter v. Brown, 8 Vet. App. 240-242 
(1995); see also Richard v. Brown, 9 Vet. App. 266 (1996), 
citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition (DSM-IV), 
page 32.  

A score of 50 to 60 is provided when there are moderate 
symptoms (e.g., flat affect and circumstantial speech, or 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A score of 41 to 50 is provided when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

Factual Background and Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with the claim.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or in his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  (The Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  See Timberlake v. Gober, 
14 Vet. App. 122, 129 (2000) (The Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive, and provide 
reasons for rejecting any material evidence favorable to the 
claimant).  

Following review of the evidence and the pertinent provisions 
in the Rating Schedule set forth above, the Board finds the 
manifestations of the veteran's PTSD most nearly approximate 
the criteria for a disability rating of 50 percent, but not 
more, during the entire appeal period.  

The pertinent medical evidence of record includes the report 
of a VA psychiatric examination in October 2002.  The veteran 
had worked for General Motors for 30 years and was currently 
retired.  He was married once, but had been divorced for 
about 20 years.  He had two grown children who lived far 
away.  The veteran described his own family as very close.  
He had several brothers and he visited them.  He was not 
taking any medication and commented that he did not want to 
take them anyway because he did not like drugs.  He had not 
had any previous psychiatric treatment or hospitalization.

On examination the veteran was described as polite and 
cooperative.  He referred to nightmares and sleep difficulty.  
He was described as essentially well oriented.  Axis I 
diagnoses included delayed appearance of mild PTSD.  There 
was no Axis II diagnosis.  The veteran was given a GAF Score 
of 55.  

Additional evidence of record includes Vet Center progress 
notes and communications from a social worker at a local Vet 
Center in December 2005 and November 2006.  The 
communications are to the combined effect the veteran began 
receiving treatment at that facility in August 2002.  He had 
received group and individual therapy at the facility.  It 
was noted that he attended group therapy on a weekly basis 
and rarely missed a therapy session.  In the December 2005 
statement the social worker stated the veteran had been 
"plagued" with symptoms associated with PTSD, including 
difficulty coping with depression, dreams and nightmares, 
isolation and withdrawal from others.  In the 2006 statement 
it was indicated the veteran was continuing to struggle to 
cope with his PTSD symptoms.  In the November 2006 statement 
the veteran was given a GAF Score of 55 for his PTSD.

Additional pertinent evidence includes the report of a June 
2006 VA psychiatric examination of the veteran.  The medical 
records in the claims file were reviewed.  The veteran stated 
he was currently taking Paxil and Trazodone.  He stated that 
the Trazodone helped him sleep and the Paxil helped him with 
his depression.  Current symptoms included anger, nightmares, 
depression, and flashbacks.

The veteran stated that he spent his time working in the 
yard.  He stayed to himself, although he dated a few women on 
occasion.  He indicated there was no restriction on his daily 
routine.  He was described as able to perform all activities 
of daily living.

During examination he spoke in very loud tones.  Thought 
processes were logical, coherent and relevant.  He was 
described as well-dressed, well-groomed and cooperative.  He 
exhibited good social skills.  He seemed intelligent and 
speech was well understood.  

He was well oriented.  Affect was spontaneous and reasoning 
was good.  Fund of general information was also good.  He 
exhibited no psychomotor slowing or agitation.  Verbal 
comprehension was good as measured by proverbs and 
similarities.  Concentration and memory were also good.  His 
sensorium was clear.  

However, review of his psychological symptoms resulted in an 
endorsement of anxiety and panic attacks.  He also reported 
depression and insomnia.  Notation was also made of anger 
control problems.  The examiner opined that the veteran was 
more isolated, more depressed, and more aggressive than the 
normal person who had not experienced Vietnam trauma.  It was 
indicated the veteran isolated himself and at times might 
become psychologically inert due to his symptoms of 
depression and his underlying desire to be self-sufficient.  
He had arousal symptoms including anger control, startle 
reaction, and sleep difficulty.  It was noted these symptoms 
had prevailed for many years.  

The veteran was given Axis I diagnoses of PTSD and major 
depression.  He was given a GAF Score of 55 with regard to 
the PTSD and the same score in regard to his major depressive 
disorder.  The examiner noted the depression was related to 
the veteran's PTSD.  The examiner stated that typically the 
veteran was a mild-mannered individual who would become 
aroused with anger.  

Of record is an October 2006 statement from a physician who 
reported the veteran had been a patient of his since February 
1998.  The physician noted that in April 2003 the veteran 
informed him he had been diagnosed with PTSD by VA.  The 
physician stated that he had prescribed "Ambien 
10 milligrams" several times since then for the veteran's 
sleeping difficulties.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the disability picture attributable to the 
veteran's PTSD symptomatology reasonable warrants an 
increased initial disability rating to 50 percent during the 
entire appeal period.  The Board notes that the sole basis 
for a 100 percent rating is total occupational and social 
impairment and that is not shown in this case.  Sellers v. 
Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

With regard to the criteria for a 70 percent disability 
rating, the veteran has not been shown to be exhibiting 
symptoms commonly associated with the disability picture 
warranting that rating.  These symptoms include suicidal 
ideation, obsessional rituals, poor impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
and speech that is intermittently illogical, obscure, or 
irrelevant.  The medical evidence of record during the appeal 
period in question does not show the presence of a disability 
picture manifested by these symptoms.

However, the Board finds that the evidence shows the veteran 
has difficulty in establishing and maintaining effect work 
and social relationships so as to the warrant the assignment 
of a 50 percent rating.  Throughout the appeal period, he has 
reported occasional panic attacks, depression, social 
isolation, and complaints of nightmares and flashbacks.  The 
findings reported on the periodic psychiatric evaluations 
during the appeal period have been essentially the same.  
Further, the Board notes that the veteran takes medication 
and is seen on a regular basis for therapy purposes.  

Accordingly, although the Board finds that the veteran is not 
severely or totally incapacitated from a social or industrial 
standpoint because of his PTSD symptomatology, the Board 
finds that his symptom picture is reasonably indicative of 
significant enough impairment that a 50 percent rating is 
warranted throughout the appeal period, particularly with 
resolution of all reasonable doubt in his favor.  


ORDER

An initial disability rating of 50 percent, but not more, for 
the veteran's PTSD is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


